—Appeal by the defendant from a judgment of the County Court, Westchester County (Angiolillo, J.), rendered June 19, 1997, convicting him of burglary in the third degree, petit larceny, and criminal mischief in the fourth degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the County Court properly found that his statutory right to a speedy trial was not violated (see, CPL 30.30 [4] [e]; People v Wills, 201 AD2d 519). Mangano, P. J., Copertino, Joy and Florio, JJ., concur.